Citation Nr: 0315735
Decision Date: 05/30/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-04 412	)	DATE MAY 30, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from September 1954 to October 1957.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 1999 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA), Regional Office (RO).  

Historically, in relevant part, in October 1996, the Board denied entitlement to service connection for a vision disorder.  In January 1997 the veteran, via his attorney, filed an informal claim seeking service connection for diabetes mellitus and diabetic retinopathy.  In December 1999 the RO denied the matter on a finality basis.  The veteran appealed.  In March 2000 the RO clarified the issue on appeal, detailing that the issue on appeal is service connection for diabetes mellitus.  In March 2001 the Board reopened the claim and remanded the matter to the RO to obtain additional evidentiary development.  The claim remains denied and has been returned to the Board for review.  The issue on appeal is as stated on the title page.


FINDINGS OF FACT


1.  VA has made reasonable efforts to assist the veteran in obtaining information and evidence necessary to substantiate his claim.

2.  The evidence demonstrates that the veterans diabetes mellitus was clinically demonstrated years after service, and has not been shown by competent evidence to be related to the appellants service or manifested within a year of service discharge. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service nor may its incurrence or aggravation during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. § 3.307). 


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the veteran and the representative of the information and evidence necessary to substantiate a claim, and has enhanced its duty to assist a veteran in developing the evidence necessary to substantiate a claim.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which were effective August 29, 2001.  VA has stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has met its duty to assist the veteran in the development of this claim under the VCAA.  The rating decision dated December 17, 1999, a statement of the case dated March 4, 2000, supplemental statement of the case dated August 26, 2002, and VA letters to the veteran, apprised him of the law applicable in adjudicating the appeal, the reasons and bases for the VA decisions, and the information and evidence needed to substantiate the claim.  Specifically, in compliance with Quartuccio v. Principi, 16 Vet. App. 183 (2002), a letter, dated April 26, 2001, the RO letter apprised the veteran of the development VA would attempt to perform, and the evidence he needed to provide.  The correspondence reflects that the veterans attorney received a copy.  There is no indication that this correspondence was returned as undeliverable.  

While the Board notes that in the April 26, 2001 letter to the veteran, the RO erroneously informed the veteran that he had 30 days to submit additional evidence in support of his claim, in a letter from the veterans attorney at that time, dated in May 2001, she indicated that the veteran had submitted all the evidence that was in his possession with respect to his claim.  In that letter, the veterans attorney also requested that the veteran either be awarded benefits or scheduled for an additional examination.  Subsequently, the veteran was examined for his diabetes mellitus by VA in May 2002.  The May 2002 report is contained in the claims file.  The veterans service medical records and post service private and VA treatment reports are also of record.

Finally, in November 2002, the Board granted the veterans motion for an extension of time in order to submit additional evidence, and informed the appellant that he had until February 1, 2003.  The veteran, however, never subsequently corresponded with the Board and he did not submit any additional evidence in support of his claim.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board finds that VA has done everything reasonably possible to assist the appellant.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the appellant in this case.  Further development and further expending of VA's resources is not warranted. 

Accordingly, the Board finds that all information and evidence have been developed to the extent possible and that no prejudice will result to the veteran by the Boards consideration of this matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

I.  Service Connection Laws and Regulations

The veteran maintains that service connection for diabetes mellitus is warranted because he experienced symptoms associated with the disease during active service.  Applicable law and regulations state service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. §§ 1110, 1131); for diabetes mellitus if manifest to a degree of 10 percent or more within one year from the date of separation from such service (38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. § 3.307)); or for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service (38 C.F.R. § 3.303(d)).

Continuity of symptomatology is required where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

To establish service connection, there must be competent evidence of current disability (a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection based on chronicity may be established when (1) the chronic condition is observed during service, (2) continuity of symptomatology is demonstrated thereafter and (3) competent evidence relates the present condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Discussion

In this case, the requirements for service connection for diabetes mellitus have not been met.  The evidence fails to demonstrate that the veterans diabetes mellitus had its onset in service, manifested to a compensable degree within a year post service, or is in any way related to active service.  

The service medical records indicate that the veteran had myopia on entrance examination and while on active duty, he experienced dizzy spells with darkening vision and possible seizures, but the reports make no reference to diabetes mellitus.  A December 1957 Certificate of Attending Physician also makes no reference to diabetes mellitus, and an April 1978 letter from a private physician refers to orthopedic problems.  The record shows that the veteran was initially diagnosed with diabetes mellitus in 1978, many years post service.  A VA hospitalization report indicates that the veteran received inpatient treatment in March and April 1978 for diabetes mellitus.  The hospital report did not reference service or any event of active service.  

While in July 1989, L. J .M., M.D., reported he had reviewed the veterans claims file, and felt it was possible that the veterans having fluctuation in blood sugar may have accounted for or precipitated absence type seizures, the private physician did not etiologically relate the veterans diabetes mellitus to active service or any symptoms or treatment of active service.  Nor did he indicate that the veterans disability manifested to a compensable degree within the appropriate period post service.  Rather, the private physician reported after being discharged in 1957 the veteran was hospitalized by VA in 1978 when his blood sugar was in the 300s.  The veteran then was started on insulin and has since gone off of it.   

Medical reports from the Cincinnati Eye Institute, dated from September 1992 to May 1993, show that the veteran received treatment for diabetic retinopathy, as the veteran had adult onset diabetes.  Medical statements from Hillsboro Health Clinic, dated from 1991 to 1993, show continual treatment for diabetes mellitus with diabetic retinopathy.  Neither the medical reports nor the medical statements attribute the veterans disabilities to active service. 

The Board acknowledges that, in December 1997, after reviewing the veterans service records and the 1989 statement of Dr. L.M., M. R. P., M.D., Ph. D., stated it was possible that the dizziness and other symptoms the veteran experienced during service were early symptoms of the current diabetes mellitus.  However, the Board finds that this statement is of little or no probative value.  Although Dr. M. R .P. wrote that he had reviewed the veterans service records, the Board notes that his statement is not definitive, and it is inconsistent with the service medical records and other objective evidence of record.  As previously noted, in the 1997 opinion Dr. M. R. P. merely raised the possibility that the veterans in-service symptoms were related to his current diabetes mellitus.  A definitive opinion was not rendered.  In any event, the physicians opinion contradicts the other independent evidence of record.  The service medical records are silent with regard to chronic disability, and the post-service medical reports do not initially note diabetes mellitus until approximately twenty-one years post service.  Further, as previously noted, in July 1989, Dr. L. M. did not attribute the veterans diabetes mellitus to active service.  On the contrary, the private physician reported that, after being discharged in 1957, VA hospitalized the veteran in 1978 when his blood sugar was in the 300s, and he was started on insulin.

In May 2002, VA obtained a medical opinion.  The Board finds that this opinion is of great probative value.  The report reflects, after discussing the evidence of record and interviewing the veteran, the VA examiner noted that the veteran had type 2 diabetes due to the veterans history of being overweight at the time of the diagnosis and having a strong family history of diabetes.  Management without insulin and the absence of ketoacidosis were also noted.  The report also reflects that the VA examiner opined that the diagnosis in 1978 was straightforward, although the veteran may have had subclinical diabetes several years prior to overt symptoms.  However, the VA examiner added he had no data to indicate that the veteran had diabetes prior to 1978 except for the history provided by the veteran which was very vague as to the time of diagnosis and the diagnostic tests performed.  The VA examiner then pointed out that people with severe elevations in their blood glucose levels, generally >350 milligrams, can have dizziness, and seizures can be a manifestation of severe hyperglycemia (BG > 350), or hypoglycemia (BG < 40) from diabetic treatment.  However, these were not typical for the onset of diabetes and would be extremely rare in persons without overt diabetes or treatment for diabetes.  Based on the foregoing, the VA examiner concluded the veteran did not have diabetes in service and disagreed with the opinions rendered by Drs. M .R. P. and L. M.  As the VA examiners medical opinion is definite and consistent with the other independent evidence of record, the Board finds that it is of great probative value.  See generally, Wood v. Derwinski, 1 Vet. App. 406 (1991); Curry v. Brown, 7 Vet. App. 59 (1994). 

As an aside, the Board is cognizant of the veterans desire to establish service connection for diabetes mellitus with diabetic retinopathy.  It is also noted that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2002).  Nevertheless, because the veterans diabetes mellitus has not been demonstrated to be etiologically related to active service, service connection for any residuals of diabetes mellitus, to include diabetic retinopathy, cannot be established.  No additional consideration in this regard is warranted.

The evidence fails to show that the veterans diabetes mellitus was incurred in or related to active service.  Given the foregoing and the absence of competent evidence to substantiate the veterans appellate assertions, the Board finds that the preponderance of the evidence weighs against the claim of entitlement to service connection for diabetes mellitus.  The appeal is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

ORDER

Service connection for diabetes mellitus is denied.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
